Citation Nr: 0842269	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-02 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for a scar 
of the right index finger, residual of a laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
February 1977 to July 1978.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  In the April 2005 rating 
decision, the RO granted service connection with a 0 percent 
evaluation for a scar of the right index finger as the 
result of a laceration (right finger disorder) effective May 
21, 2004.  

The veteran was granted an RO hearing on September 6, 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the 
equitable disposition of the veteran's appeal has 
been obtained.

2.  The residuals of a laceration of the right index finger 
are manifested by a nontender, nonpainful scar measuring 2 
to 3 cm in length and productive of decreased grip and 
pinch strength, and range of motion, and subjective 
complaints of pain on motion.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
residuals of a laceration of the right index finger are met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 5229, 
7805 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim for an increased initial 
rating for a right finger disorder, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the 
veteran's claim for service connection, a May 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although notice was not provided 
to the veteran prior to the initial adjudication of this 
claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection 
claim has been more than substantiated-it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  A transcript of the veteran's September 
2006 hearing has been obtained.  There is no other 
indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of 
the claims file.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The veteran was provided VA examinations in 
March 2005 and September 2006.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman, 19 Vet. App. 
473.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the 
life of the claim, a practice known as a "staged rating."  
See Fenderson v. West, 12 Vet. App 119 (1999).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.

The Board has considered whether a staged rating is for 
consideration.  The evidence of record does not establish 
distinct time periods where the service-connected right 
finger disorder resulted in symptoms that would warrant 
different ratings.  With respect to the veteran's claim for 
an increased initial rating for a scar on the right finger, 
because the RO established service connection and assigned a 
0 percent evaluation from May 21, 2004, the Board will 
evaluate the level of disability from May 21, 2004.

The Board must also consider whether this case presents 
other evidence that would support a higher rating on the 
basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a 
joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Pyramiding, that is the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; 
the critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).  An evaluation in excess of that provided for by 
simple limitation of motion may be assigned, without 
pyramiding under 38 C.F.R. § 4.14, because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks 
v. Brown, 8 Vet. App. 417, 420-21 (1995); and DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  In other words, when 
rating for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.

The veteran is currently assigned a noncompensable 
evaluation for his right finger disorder under Diagnostic 
Code (DC) 7805, which provides that scars may be evaluated 
on the basis of any related limitation of function of the 
body part which they affect.  See 38 C.F.R. § 4.118 (2008).

Other potentially applicable rating codes include Diagnostic 
Codes 7801, 7802, 7803, and 7804.  See 38 C.F.R. §  4.118.  
Under DC 7801, for scars other than head, face, or neck, 
that are deep or that cause limited motion, a 10 percent 
disability rating is for assignment for an area or areas 
exceeding 6 square inches; a 20 percent rating is assigned 
for an area or areas exceeding 12 square inches; a 30 
percent rating is warranted for an area or areas exceeding 
72 square inches, and a 40 percent rating is assigned for an 
area or areas exceeding 144 square inches.  Under DC 7802, a 
10 percent evaluation is assigned for scars, other than the 
head, face, or neck that are superficial and that do not 
cause limited motion and have an area or areas of 144 square 
inches or greater.  DC 7803 assigns a 10 percent evaluation 
for unstable, superficial scars.  DC 7804 provides a 10 
percent evaluation for superficial scars that are painful on 
examination.  DC 7800 (disfigurement of the head, face, or 
neck) is not applicable in the present case.  See 38 C.F.R. 
§ 4.118 (2008).

The Board notes that the Schedule for Rating Disabilities 
addressing the skin was amended regarding 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805, effective October 23, 2008.  See 
73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  However, these 
amendments are not applicable to this case because the 
amendments apply to claims filed on and after the October 23, 
2008 effective date.

The veteran was afforded a VA examination for fingers on 
March 2005.  The veteran was noted to be right-hand dominant.  
The veteran reported that he had joint disease affecting the 
hand and that "the knuckle doesn't bend all the way."  He 
stated that it would get stiff due to weather changes.  He 
reported functional impairment during a flare up that made it 
hard to close the hand completely, causing him to drop 
objects.  The veteran last worked in 1999 as a cook for two 
years, but had no history of a steady job.  

Physical examination indicated hyperextension of all fingers 
to 10 degrees; flexion was to 90 degrees for all distal 
interphalangeal (DIP) flexor of the proximal interphalangeal 
(PIP); DIP was 100 degrees and 60 degrees in all digits.  
There was no gap between the thumb and fingers.  The veteran 
was able to grasp with a 5/5 strength in both hands.  The 
examiner noted that the veteran had difficulty locating the 
laceration scar when asked to do so.  The scar measured 3 cm, 
blended in with the surrounding tissue, had no cheloid 
formation or tenderness on palpation, and could only be seen 
using a bright light.  The diagnosis was normal examination, 
no current impairment for the finger.  The examiner noted 
there was no impairment on examination.

In an August 2006 VA urgent care note, the veteran reported 
chronic pain, loss of strength, and decreased range of motion 
in the right index finger.  The examiner noted poor pincer 
grip, full extension, flexion to 50 degrees, no PIP laxity, 
no edema, no crepitus, well healed scar to the lateral edge 
of the finger and sensation was intact.  The diagnosis was 
right index finger pain at the PIP joint.

During a September 2006 VA examination, the veteran reported 
chronic, aching pain in the PIP joint along with a 
nodule/bump along the medial aspect of the dorsal surface of 
the PIP joint which hurt with pressure.  The veteran also 
reported pain with pincer grip and stiffness with finger 
flexion.  The veteran stated that these symptoms caused him 
to lose a job in 1987 doing die casting because the weakness 
in his finger often caused him to drop the container he was 
holding.  The veteran stated that he wrote using his middle 
and ring finger due to pain and weakness in his index finger.  
He was independent with all aspects of ambulation, transfer, 
and activities of daily living including combing his hair, 
brushing his teeth, buttoning shirts, and lower extremity 
dressing.  The veteran was reported to be right hand dominant 
and reported that heat helped alleviate the pain in this 
finger.  

Physical examination showed evidence of a very faint scar 
along the dorsal lateral aspect of the finger approximately 2 
to 3 cm in length and only visible with light.  There was 
evidence of an indurated area above the dorsal medial aspect 
of the PIP joint.  There was no fluctuance, no erythema, no 
discharge over the area, and there was complaint of 
tenderness to palpation over the area.  The veteran was able 
to hyperextend his fingers to 10 degrees.  Flexion of the MCP 
joint was to 90 degrees with complaints of pain.  Flexion of 
the PIP joint was to approximately 65 degrees, with 
complaints of pain and tightness.  There was no crepitus, but 
there was mild anatomical resistance felt to full passive 
flexion near end range of motion, slightly more so than with 
the other fingers.  Extension of the DIP joint was normal but 
flexion was to approximately 40 degrees with pain.  All other 
ranges of motion were normal.  The veteran was able to make 
the "ok" sign, but demonstrated some decreased pinch 
strength when doing this on the right.  The patient was asked 
to demonstrate the area of where his scar was located, but 
the area was not readily visible or palpable on examination.  
The veteran complained of subjectively decreased light touch 
along the lateral aspect of the right index finger from the 
PIP joint to the tip as compared to the left hand.  

The diagnosis was status post lateral finger laceration with 
possible tendon and digital sensory nerve laceration, status 
post repair with postoperative complications of infection.  
The examiner noted that the x-ray was normal but that there 
was evidence of an indurated prominence over the dorsal 
aspect of the PIP joint.  There was tightness in the right 
PIP joint when flexing and extending the fingers rapidly.  
The examiner opined that although passive range of motion was 
in normal limits, there was discernible tightness with full 
flexion, and that it was fair and reasonable to conclude that 
the veteran's condition had slightly worsened in terms of 
pain, decreased pinched grip strength and range of motion.  
The examiner opined that the findings at August 2006 
examination were at least as likely as not related to the 
laceration the veteran suffered in service. 

During a September 2006 RO hearing, the veteran stated that 
he had constant right index finger pain which was affected by 
weather.  He stated that the finger got weaker and more 
painful with use and that he no longer used it to write.  He 
complained of limited motion.  The veteran stated that the 
scar was not the problem but that there was a bump inside the 
finger that was causing his finger disorder.

Considering the evidence of record, the Board finds that the 
veteran is not entitled to a compensable rating for a right 
finger disorder under DC 7805.  38 C.F.R. §  4.71a, 
Diagnostic Code 7805 (2008).  The evidence does not 
demonstrate that the actual laceration scar does not cause 
limitation of range of motion.  See March 2005 VA 
examination; August 2006 VA urgent care record; September 
2006 VA examination.  Furthermore, the veteran stated that 
the scar did not bother him.  September 2006 hearing 
transcript.  Therefore, the veteran is not entitled to a 
compensable rating under 7805.  The veteran is also not 
entitled to a compensable rating under 7801, 7802, 7803 or 
7804 because the scar measured 2 to 3 cm, was not deep, not 
painful or tender on palpation, not connected to underlying 
tissue, and not unstable.  See March 2005 VA examination; 
August 2006 VA urgent care record; September 2006 VA 
examination.

However, the Board has also considered the potential 
application of other diagnostic codes which contemplate 
residuals of the laceration of the right index finger other 
than the scar.  In this regard, for limitation of motion of 
the major hand index finger, a maximum 10 percent evaluation 
is assigned for a gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees..  See 38 C.F.R. §  
4.71a 5229 (2008), Note (1); DeLuca 8 Vet. App. at 202.  A 0 
percent evaluation is assigned for a gap of less than one 
inch  (2.5 cm) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees.  Id.  Here, the evidence showed no gap between the 
thumb and fingers, MCP flexion to 90 degrees, PIP flexion to 
65 degrees and DIP flexion to 40 degrees with all other range 
of motion normal. See March 2005 VA examination.  These 
findings do not warrant a compensable evaluation.

However, the Board must also consider whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca, 8 
Vet. App. at 202.  In considering the factors under DeLuca, 
the Board finds that a higher rating based on functional 
limitation due to pain, weakness, and movement of the right 
finger is warranted.  The veteran's medical records showed 
flexion of the right PIP joint to be between 50 and 65 
degrees and showed that there was evidence of an indurated 
prominence over the dorsal aspect of the PIP joint.  There 
was tightness in the right PIP joint when flexing and 
extending the fingers rapidly, discernible tightness with 
full flexion, and the VA examiner opined that the veteran's 
condition had slightly worsened in terms of pain, decreased 
pinched grip strength and range of motion.  The veteran 
complained of tenderness to palpation of the area.  The 
examiner opined that the findings were related to the right 
finger laceration the veteran suffered in service.  See March 
2005 VA examination; August 2006 VA urgent care record; 
September 2006 VA examination.  The Board finds that the 
veteran has credible complaints of functional limitation due 
to pain and weakness when viewed in light of the medical 
evidence of record such that it is sufficient to support an 
analogous 10 percent rating under Diagnostic Code "5299-
5229."  See 38 C.F.R. §§ 4.20, 4.27.  That is, a 10 percent 
rating is essentially based upon consideration of functional 
impairment pursuant to 38 C.F.R. §§ 4.40 and 4.45 as well as 
the holding in DeLuca.  Therefore, the veteran is entitled to 
a 10 percent rating for the residuals of a right index finger 
laceration.  

Further, the Board does not find that a rating in excess of 
10 percent is in order for the veteran's right index finger 
disability as the evidence does not show more than mild 
incomplete paralysis of any potentially applicable nerve.  
See 38 C.F.R. § 4.124(a), Diagnostic Codes 8515, 8516 (2008).

The evidence discussed herein does not show that the 
disability at issue presents such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The veteran's disability has not been shown to 
cause interference with employment beyond that contemplated 
by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has 
not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the 
severity of the disability.  In this regard, while the 
veteran has reported that the right index finger disorder 
has negatively impacted his occupation, he has not provided 
any persuasive evidence that this impairment is not 
contemplated by the current schedular standards for finger 
injuries and scars in this case.  While there is no doubt 
that there is interference with occupational and other 
activities because the veteran does have a right finger 
disorder, the record does not reflect a disability picture 
that is so exceptional or unusual that the normal provisions 
of the rating schedule would not adequately compensate the 
veteran for his service-connected disability.  Thus, the 
Board finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board concludes that, with resolution of 
reasonable doubt in the veteran's favor, the evidence 
supports an initial 10 percent evaluation for residuals of a 
right index finger laceration from May 21, 2004.  After a 
review of the evidence, no other "staged" ratings are for 
assignment.  See Fenderson, 12 Vet. App. at 126.


ORDER

An initial 10 percent rating for residuals of a right index 
finger laceration is granted subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


